Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Fajkowski on 6/13/22.
The application has been amended as follows: 

17.-18. (canceled)

19. (Amended) The system of claim 1, wherein the magnetic field antenna is not in contact with the plasma chamber, wherein the module is remote from the plasma chamber and not in contact therewith.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed on 5/16/22, with regards to independent claim 1, are persuasive. The cited prior art of record does not teach or suggest a system for remotely and contactless monitoring of a plasma source in a plasma chamber, said system comprising: a magnetic field antenna positioned, in use, in a near electromagnetic field of the plasma source, wherein the magnetic field antenna is a magnetic loop antenna, which, in use, is placed in the near electromagnetic field remote from the plasma chamber and is inductively coupled to the plasma source and wherein the magnetic loop antenna is adapted to measure near field signals emitted from the plasma source; and a module arranged to perform a frequency analysis of fundamental and higher harmonics present in the near field signals to provide a resonance behavior dependent on plasma parameters of the plasma source, wherein the system is arranged to output a condition of the plasma source based on said frequency analysis, as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUECHUAN YU/             Primary Examiner, Art Unit 1718